UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7864



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK WOODS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-1172, CA-01-745-7-20)


Submitted:   March 12, 2002                 Decided:   April 12, 2002


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Woods, Appellant Pro Se. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Woods seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Woods, Nos. CR-98-1172; CA-

01-745-7-20 (D.S.C. Aug. 28, 2001); see also Muth v. United States,

1 F.3d 246, 250 (4th Cir. 1993) (declining to consider claim raised

for the first time on appeal).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2